McCORD, Judge.
This is an appeal from judgment and sentence of appellant for possession of over five grams of marijuana. The evidence shows that police officers staked out the Pensacola airport to wait for a National Airlines flight which they had been advised would be carrying two suitcases full of marijuana. Upon arrival of the plane, two suitcases remained unclaimed on the baggage rack and were taken into the back room by the airline agent where they were examined and found to contain marijuana (no question is raised as to the search). Later, appellant arrived, presented claim stubs, and requested the two suitcases. They were given to him and he carried them to the front of the counter where he set them down. He then left them and walked out of the building but returned shortly, picked them up and began walking toward the building exit. Upon seeing Detective Willie Grey, he put the suitcases down and left the building.
Appellant contends that the trial court erred in denying his motion for judgment or acquittal in that the evidence does not show that he had knowledge that the two suitcases he carried contained marijuana. We disagree with his view of the evidence. Appellant’s abandonment of the suitcases over which he had complete custody and control and his flight upon seeing the police officer was sufficient evidence to infer that he had knowledge of their contents. See Mackiewicz v. State, Fla., 114 So.2d 684.
Affirmed.
RAWLS, Acting C. J., and McCORD and SMITH, JJ., concur.